Citation Nr: 1825198	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-37 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence was received to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1972 to October 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The issue of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In an August 2004 rating decision, the RO denied entitlement to service connection for PTSD.  The Veteran did not file a notice of disagreement and new and material evidence was not received within the one-year appeal period. 

2.  Evidence received since the August 2004 rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for PTSD and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The August 2004 rating decision that denied the application to reopen the claim for service connection for PTSD is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017). 

2.  Evidence received since the August 2004 rating decision is new and material and the criteria for reopening of the claim for entitlement to service connection for PTSD have, therefore, been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Application to Reopen

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented. Anglin v. West, 203 F.3d 1343, 1347 (2000). 

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board). 

The claim for entitlement to service connection PTSD was initially denied by the RO in an August 2004 rating decision.  The RO found that the evidence did not show a diagnosis of PTSD or any possible in-service stressor.  The Veteran did not appeal the denial and did not submit new and material evidence within the one-year appeal period.  The August 2004 rating decision therefore became final.  38 U.S.C. § 7105 (c); 38 C.F.R. §§ 3.156(b), 20.1103. 

New evidence received since the August 2004 rating decision includes a November 2006 statement in support of the claim describing the in-service stressor of a plane crash during takeoff, with the bombs attached to the plane exploding and debris flying everywhere, an April 2007 diagnosis of PTSD, a December 2010 statement describing his in-service stressor, and a picture submitted in December 2013 of the Veteran standing on top of bombs attached to an aircraft.  The Board finds this new evidence to be material, as it relates to a previously unestablished fact of current disability and an in-service stressor, and could reasonably substantiate the claim for service connection for PTSD.  For this reason, the Board finds that the additional evidence is new and material, and reopening of the claim for service connection for PTSD is therefore warranted.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a). 

ORDER

The application to reopen the claim for entitlement to service connection for PTSD is granted.


REMAND

The Veteran asserts that he has PTSD due to a traumatic event that occurred while he was stationed in Thailand.  Specifically, he asserts that an F-111A airplane crashed during takeoff.  The Veteran described that although the pilot was able to get out of the plane safely, the fire soon caused the 500 pound bombs loaded on the plane to explode resulting in people running away from the flying debris.  See July 2006 statement in support of the claim and November 2006 statement.  Although the AOJ has previously determined that the Veteran provided insufficient details to corroborate his claimed stressor (see, e.g., the Formal Finding of a Lack of Information to Corroborate Stressors dated April 2007), an appropriate inquiry should be pursued in order to develop the Veteran's claimed in-service stressor by requesting verification for discrete time periods during which the Veteran was stationed in Thailand, if necessary.  See Gagne v. McDonald, 27 Vet. App. 397 (2015) (VA's duty to assist is not bound by the Joint Services Records Research Center (JSRRC)'s 60-day limitation for stressor verification requests, and the fact that multiple records searches would burden JSRRC employees does not mean that those efforts would be "futile.").

The Board notes that the AOJ in an April 2007 Formal Finding of a Lack of Information to Corroborate Stressors concluded that the Veteran has not provided "more specific dates" and only provided a date range consisting of several months.  In a November 2006 statement in support of the claim, the Veteran stated that he worked in flight line in Takhli from April 1973 to August 1973 and that his stressor occurred in service during spring in 1973.  A note attached to the April 2007 Formal Finding of a Lack of Information to Corroborate Stressors states that there is no evidence that the Veteran's overseas service began prior to July 16, 1973. However, an April 1973 STR contains a security clearance check conducted in Takhli, Thailand. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center and the U.S. Army, the Joint Services Records Research Center, or any other appropriate agency to attempt to verify the alleged stressor.  Associate all obtained evidence with the claims file, including any negative responses and documentation of all efforts to complete the research.  If necessary, make numerous inquiries in discrete increments, for example for multiple periods of 60 days, for the entire period the Veteran was stationed in Takhli, Thailand from April 1973 to August 1973.

2.  After completing the above development and any other additional development deemed appropriate, readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished with a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


